Title: To James Madison from Josef Yznardy, 28 March 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


28 March 1804, Cádiz. Wrote on 26 Mar. Now encloses a copy of a letter from Pinckney announcing that the quarantine on U.S. ships has been reduced to fifteen days for ships from Philadelphia, Baltimore, and New York and to ten days for ships from other U.S. ports. Also encloses a copy of a letter “just receiv’d” from Levett Harris regarding the officers of the Philadelphia; the letter that was enclosed for Preble has been forwarded to Gavino for delivery. Adds in a postscript that he has received from Gavino “the Gibraltar Chronicle, by which I see with the utmost joy & pleasure the brave & intrepid Action of Capt. Decature …; I avail of the first oppertunity to transmit you a Copy of the paragraph.”
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Cádiz, vol. 1). First RC 3 pp.; in a clerk’s hand, signed by Yznardy; docketed by Wagner as received 19 May; extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:540. Second RC marked duplicate; lacks postscript. For enclosures (docketed by Wagner), see nn.



   
   Yznardy enclosed a copy of Pinckney’s 8 Mar. 1804 circular reporting the receipt of a letter from Cevallos reducing the quarantine (1 p.; printed ibid., 3:540).



   
   The enclosure is a copy of Levett Harris to Yznardy, 7 Feb. 1804 (2 pp.; printed ibid., 3:541), reporting the Russian decision to apply at Constantinople for the release of the Philadelphia and its crew and enclosing a translation of Vorontsov’s [6 Feb. 1804] letter to Harris (2 pp.; printed ibid., 3:541). See also Harris to JM, 7 Feb. 1804.



   
   Yznardy enclosed a handwritten copy (2 pp.) of an extract from the 24 Mar. 1804 Gibraltar Chronicle, which reprinted Preble to Gavino, February 1804 (there dated 8 Feb.), reporting the burning of the Philadelphia. For Preble’s letter, see Gavino to JM, 22 Mar. 1804, and n. 1.


